Smith v County of Onondaga (2017 NY Slip Op 06757)





Smith v County of Onondaga


2017 NY Slip Op 06757


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, TROUTMAN, AND WINSLOW, JJ.


977 CA 17-00238

[*1]BRIGHAM SMITH, PLAINTIFF-RESPONDENT,
vCOUNTY OF ONONDAGA AND C.O. FALTER CONSTRUCTION CORP., DEFENDANTS-APPELLANTS.


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, ROCHESTER (MATTHEW A. LENHARD OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
GREENE & REID, PLLC, SYRACUSE (JEFFREY G. POMEROY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Hugh A. Gilbert, J.), entered June 21, 2016. The order, insofar as appealed from, granted the motion of plaintiff for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) and denied in part the cross motion of defendants for summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 30, 2017, and filed in the Onondaga County Clerk's Office on June 14, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court